United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., (widow of C.D.), Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2497
Issued: August 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 19, 2008 appellant filed a timely appeal from the February 12, 2008
decision of the Office of Workers’ Compensation Programs regarding the employee’s schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly determined that the employee’s increased
schedule award should commence February 14, 2000.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated November 3, 2006,
the Board found that appellant was not precluded from pursuing an increased schedule award on
behalf of the employee’s estate, since the employee had filed a claim for an increased schedule

award prior to his death on November 3, 2001.1 The history of the case as contained in the
Board’s prior decision is incorporated herein by reference.
In a report dated May 29, 2007, an Office medical adviser reviewed the medical evidence
and opined that the employee had a 52 percent right arm impairment and a 39 percent left arm
impairment. With respect to the date of maximum medical improvement (MMI), the medical
adviser found that the MMI was February 14, 2000, based on a July 29, 2005 report from the
attending orthopedic surgeon, Dr. George Pugh.
By decision dated June 25, 2007, the Office found the employee was entitled to an
increased schedule award. Since the employee had previously received schedule awards totaling
a 39 percent impairment of the right arm and a 20 percent left arm impairment, he was entitled to
an additional 13 percent for the right arm and 19 percent for the left arm. The Office found the
date of MMI was February 14, 2000, and the period of the award was 99.84 weeks from
February 14, 2000 to January 12, 2002. In addition, it noted that the employee had received
compensation for wage loss until his death on November 3, 2001. The wage-loss compensation
paid for February 14, 2000 to November 3, 2001 would therefore be converted into a schedule
award.
Appellant, through her representative, requested a hearing before an Office hearing
representative, which was held on November 28, 2007. She contended that the schedule award
should commence at the employee’s death and run for 99.84 weeks. By decision dated
February 12, 2008, the hearing representative affirmed the June 25, 2007 decision with respect to
the commencement of the schedule award.
LEGAL PRECEDENT
The period covered by a schedule award commences on the date that the employee
reaches MMI from the residuals of the injury. The question of when MMI has been reached is a
factual one, which depends upon the medical findings in the record. The determination of such
date is to be made in each case upon the basis of the medical evidence in that case.2
ANALYSIS
Appellant did not contest the determination as to the degree of permanent impairment to
the employee’s right and left arms. On appeal, appellant’s counsel argues that the schedule
award should not have begun on February 14, 2000, but should have been delayed until the
employee’s death on November 3, 2001. Appellant acknowledges that compensation for wage
loss and a schedule award cannot be paid concurrently.3 She contends that the schedule award
benefit is akin to a recurrence claim. Under Office procedures, a claimant who has an accepted

1

Docket No. 06-1010 (issued November 3, 2006).

2

L.H., 58 ECAB ___ (Docket No. 06-1691, issued June 18, 2007); Jerre R. Rinehart, 45 ECAB 518 (1994).

3

See Michael J. Biggs, 54 ECAB 595 (2003).

2

recurrence of disability while receiving a schedule award would be entitled to a recurrent pay
rate for the balance of the schedule award after the recurrent disability had ceased.4
The present case does not involve a recurrence of disability or a recurrent pay rate. The
employee was receiving wage-loss compensation for total disability until his death. It is well
established that a schedule award commences on the date of MMI. In this case, the evidence is
clear and unequivocal on the issue. Dr. Pugh, the attending physician, stated in a July 29, 2005
report that the employee had reached a permanent and stationary status by February 14, 2000.
An attending osteopath, Dr. David Weiss, opined in an August 26, 2005 report that the employee
had reached MMI on February 14, 2000, the date of his last examination by Dr. Pugh. The
Office medical adviser also concurred that the date of maximum medical improvement was
February 14, 2000.
Based on the medical evidence of record, the date of MMI was properly found to be
February 14, 2000. Appellant does not discuss the medical evidence. There is no provision in
the Federal Employees’ Compensation Act, its regulations or in Board precedent that would
require the Office to disregard the medically established date of MMI in this case and begin the
schedule award on the date of the employee’s death.
On appeal, appellant cites Franklin L. Armfield5 and the Office procedure manual at
2.808(7)(a)(1). In Armfield, the Office had commenced a schedule award on the date the
claimant had last been exposed to job-related noise. The Board found the proper date to
commence the schedule award was the date of MMI as determined by the medical evidence,
which was approximately four years later. This decision is consistent with the general principle
that a schedule award begins on the date of MMI and with the holding in the present case. The
Board finds that the Office considered the medical evidence and found the date of the
employee’s MMI was February 14, 2000. The increased schedule award properly commenced
on that date.
CONCLUSION
The Office properly determined that the period of the increased schedule award should
begin on February 14, 2000.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(a)(3) (August 2002).
5

28 ECAB 445 (1977).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 12, 2008 is affirmed.
Issued: August 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

